OPINION — AG — ** CONFLICT OF INTEREST — COUNTY COMMISSIONERS — MERCHANDISE ** QUESTION: IS IT LEGAL TO PURCHASE MERCHANDISE BY A COUNTY COMMISSIONER FROM A BROTHER OF ONE OF THE COUNTY COMMISSIONERS ? — 21 O.S. 481 [21-481] (NEPOTISM) DOES NOT APPLY IN THIS INSTANCE, AND THAT THERE IS NO LEGAL INHIBITION AGAINST PURCHASES OF MERCHANDISE BY COUNTY COMMISSIONERS FROM A RELATIVE OF ANY OF THE COUNTY COMMISSIONERS IF SUCH PURCHASES ARE OTHERWISE LEGALLY MADE. (ETHICS, CONFLICT OF INTEREST, GOODS, MATERIAL) CITE: 19 O.S. 339 [19-339], 62 O.S. 371 [62-371], 62 O.S. 372 [62-372], OPINION NO. SEPTEMBER 30, 1931 — HUFF, OPINION NO. MAY 17, 1932 — ? (J. H. JOHNSON)